Title: To George Washington from William Heath, 1 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point November 1. 1780
                        
                        I am just honored with yours of the 29th ultimo. the severity of the Storm has been such that Smith has not
                            been able to cross the River. When he comes he shall be proceeded with agreable to your directions.
                        The Letters to Governor Clinton &c. shall be forwarded with dispatch.
                        I had the honor of addressing your Excellency on the 26th ultimo respecting the several culprits who are
                            under sentence of death. I wish your answer as soon as may be convenient. I have the honor to be With the greatest Respect
                            Your Excellency’s Most obedient Servant
                        
                            W. Heath
                        
                    